SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-12892 MISSION COMMUNITY BANCORP (Exact name of registrant as specified in its charter) California 77-0559736 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 3380 S. Higuera St., San Luis Obispo, California93401 (Address of principal executive offices) (805) 782-5000 Issuer’s telephone number Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 or Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes oNo (not yet applicable to registrant) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:6,345,602 shares of common stock outstanding as of August 13, 2010. Mission Community Bancorp June 30, 2010 Index PART I – FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited) Condensed Consolidated Balance Sheets at June 30, 2010, December 31, 2009 and June 30, 2009 Condensed Consolidated Statements of Operations for the Three-Month and Six-Month Periods Ended June 30, 2010 and 2009 Condensed Consolidated Statements of Changes of Shareholders’ Equity for the Six-Month Periods Ended June 30, 2010 and 2009 Condensed Consolidated Statements of Cash Flows for the Six-Month Periods Ended June 30, 2010 and 2009 Notes to Consolidated Financial Statements Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3.Quantitative and Qualitative Disclosures About Market Risk Item 4T.Controls and Procedures PART II – OTHER INFORMATION Item 1.Legal Proceedings Item 1A.Risk Factors Item 2.Unregistered Sales of Equity Securities and Use of Proceeds Item 3.Defaults Upon Senior Securities Item 4.Reserved Item 5.Other Information Item 6.Exhibits Table of Contents PART I Item 1.Financial Statements Mission Community Bancorp and Subsidiaries Condensed Consolidated Balance Sheets Unaudited (dollars in thousands) June 30, 2010 December 31, 2009 June 30, 2009 Assets Cash and due from banks $ $ $ Federal funds sold - - Total cash and cash equivalents Interest-bearing deposits in other banks Investment securities available for sale Loans held for sale Loans, net of unearned income Less allowance for loan losses ) ) ) Net loans Federal Home Loan Bank stock and other stock, at cost Premises and equipment Other real estate owned Company owned life insurance Accrued interest and other assets Total Assets $ $ $ Liabilities and Shareholders' Equity Deposits: Noninterest-bearing demand $ $ $ Money market, NOW and savings Time certificates of deposit Total deposits Other borrowings Junior subordinated debt securities Accrued interest and other liabilities Total liabilities Shareholders' Equity: Preferred stock - Series A (100,000 shares issued and outstanding) Preferred stock - Series B (20,500 shares issued and outstanding) Preferred stock - Series C (50,000 shares issued and outstanding) Preferred stock - Series D (5,116 shares issued and outstanding) Common stock - 50,000,000 shares authorized; Issued and outstanding: 6,345,602 at June 30, 2010; and 1,345,602 issued and outstanding at December 31, 2009 and June 30, 2009 Additional paid-in capital Retained earnings (deficit) Accumulated other comprehensive income - unrealized appreciation (depreciation) on available-for-sale securities (3
